*155OPINION OF THE COURT
Per Curiam.
On July 28, 2010, the respondent pleaded guilty in the County Court, Nassau County, before the Honorable Martin J. Massell, to grand larceny in the second degree in violation of Penal Law § 155.40 (1), a class C felony, and grand larceny in the third degree in violation of Penal Law § 155.35, a class D felony. As revealed in the plea minutes, the respondent admitted that he took funds entrusted to him without permission or authority in connection with two estate matters. As a part of his plea, he agreed to make restitution.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred.
The respondent has not submitted a response to the motion.
Accordingly, the motion of the Grievance Committee for the Tenth Judicial District to strike the respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b), is granted to reflect the respondent’s disbarment as of July 28, 2010.
Prudenti, PJ., Mastro, Rivera, Skelos and Leventhal, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Joel G. Post, is disbarred, effective July 28, 2010, and his name is now stricken from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Joel G. Post, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Joel G. Post, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Joel G. Post, has been issued a secure pass by the Office of Court Administration, it shall be *156returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).